DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 11-23-21.
Claim 1 is amended.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are directed to the newly amended part, and the claims are still under the disclosure of Zhang et al. See detailed rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US20160103534).
	Re Claim 1, Zhang show and disclose
A wiring structure (conductive trace 40, fig. 8-24 and 26-29), comprising 
at least one body portion (body portion with hollow patterns, fig. 8-19, 21-24 and 26-29) provided with hollow patterns, 

the body portion comprises a plurality of conductive elements (connected conductive unit elements, fig. 8-19, 21-24 and 26-29) sequentially connected along the extending direction of the wiring structure; and at least one conductive element of the plurality of conductive elements each comprises at least one protruding portion on the first side and at least one protruding portion on the second side (protruding portions on both sides, fig. 8-19, 21-24 and 26-29);
wherein a connection line connecting a stress concentration point on the first side and a stress concentration point on the second side of two adjacent conductive elements (line connecting recessed stress concentration points of bending on first side and second side of adjacent conductive elements, fig. 22-23) is not coincident (fig. 22-23) with a straight line extending in a direction perpendicular to the extending direction of the wiring structure (fig. 22-23), wherein the stress concentration point on the first side is a connection point of the two adjacent conductive elements on the first side (fig. 22-23), and the stress concentration point on the second side is a connection point of the two adjacent conductive elements on the second side (fig. 22-23).
Re Claim 2, Zhang show and disclose

Re Claim 3, Zhang show and disclose
The wiring structure of claim 1, wherein any two adjacent protruding portions on the first side have different curvature degrees (fig. 23).
	Re Claim 4, Zhang show and disclose
The wiring structure of claim 1, wherein any two adjacent protruding portions on the second side have different curvature degrees (fig. 23).
Re Claim 5, Zhang show and disclose
The wiring structure of claim 1, wherein any two adjacent protruding portions on the first side have different curvature degrees (fig. 23), and any two adjacent protruding portions on the second side have different curvature degrees (fig. 23).
Re Claim 6, Zhang show and disclose
The wiring structure of claim 3, wherein each of the at least one conductive element comprises one protruding portion on the first side and one protruding portion on the second side (fig. 23).
Re Claim 7, Zhang show and disclose
The wiring structure of claim 6, wherein every two adjacent conductive elements are centrally symmetrical to each other in structure (fig. 23).
	Re Claim 8, Zhang show and disclose

Re Claim 11, Zhang show and disclose
The wiring structure of claim 1, wherein the wiring structure comprises a plurality of body portions (fig. 23), and a first side of one of every two adjacent body portions and a second side of the other of the two adjacent body portions are joined together to form an integral structure (fig. 23).
	Re Claim 12, Zhang show and disclose
The wiring structure of claim 11, wherein the hollow patterns in the two adjacent body portions are arranged in a stagger way (fig. 23).
	Re Claim 13, Zhang show and disclose
The wiring structure of claim 1, wherein each of the plurality of conductive elements is provided with one hollow pattern (fig. 23).
Re Claim 15, Zhang show and disclose
The wiring structure of claim 1, wherein the plurality of conductive elements are formed to be an integral structure (fig. 23).
Re Claim 16, Zhang show and disclose
A display substrate (substrate for display, fig. 1-3), comprising a base (20, fig. 3) and a wiring structure (40, fig. 3) provided on the base, wherein the wiring structure is the wiring structure of claim 1.
Re Claim 17, Zhang show and disclose

Re Claim 18, Zhang show and disclose
The wiring structure of claim 4, wherein each of the at least one conductive element comprises one protruding portion on the first side and one protruding portion on the second side (fig. 23).
Re Claim 19, Zhang show and disclose
The wiring structure of claim 5, wherein each of the at least one conductive element comprises one protruding portion on the first side and one protruding portion on the second side (fig. 23).
Re Claim 20, Zhang show and disclose
The wiring structure of claim 4, wherein each of the first and second sides is provided with at least three protruding portions having different curvature degrees (fig. 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al.
Re Claims 9-10, Zhang show and disclose
The wiring structure of claim 8, 
Zhang disclosed claimed invention, except for Zhang does not explicitly disclose wherein from at least one pair of two adjacent conductive elements in the body portion, one of the two adjacent conductive elements comprises one protruding portion on the first side and two protruding portions on the second side, and the other of the two adjacent conductive elements comprises two protruding portions on the first side and one protruding portion on the second side; wherein the conductive element comprising one protruding portion on the first side and two protruding portions on the second side and the other conductive element adjacent to the conductive element and comprising two protruding portions on the first side and one protruding portion on the second side are centrally symmetrical to each other in structure; however, Zhang discloses the conductive trace may having other patters besides shown in fig. 8-19, 21-24 and 26-29, as long as the conductive trace provided with a shape (e.g. a shape with one or more interior openings) that accommodates bends (To help accommodate bending without cracking the metal or other conductive material used in forming trace 40, trace 40 may be provided with a shape that accommodates bends. Illustrative trace patterns that may help accommodate bending in traces such as trace 40 without damaging the bent traces are shown in FIGS. 8-24 and 26-29. Other trace patterns to minimize damage during bending may be used, if desired; [col. 6, line 26-33]; and trace 40 has a series of interconnected (and electrically shorted) loop-shaped segments 40′ each of 
Re Claim 14, Zhang show and disclose
The wiring structure of claim 1,
Zhang disclosed claimed invention, except for fig. 22-23 does not show wherein the hollow pattern has a shape of one of circles, ellipses, rectangles and rhombuses; however, fig. 8-19, 21-24 and 26-29 show that the interior openings of the conductive traces have shape of one of circles, ellipses, rectangles and rhombuses, respectively; and Zhang also discloses the conductive trace may having other patters besides shown in fig. 8-19, 21-24 and 26-29, as long as the conductive trace provided with a shape (e.g. a shape with one or more interior openings) that accommodates bends (To help accommodate bending without . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848